DETAILED ACTION
This action is responsive to communications: Amendment filed on 2/2/2022. 
Claims 1 – 12 are pending in the case. Claims 1, 5, and 9 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amar et al. (US 20090313194 A1), and further in view of Dubnov et al. (US 20160155067 A1).
Regarding claims 1, 5, and 9: Amar et al. teach loading a multi-page document into memory of a computer (paragraph block(s) 0043); 
Amar et al. teach comparing the constructed sequence to a set of previously stored sequences in order to identify a matching one of the stored sequences; and classifying the multi-page document according to a classification previously associated with the matching one of the stored sequences (paragraph block(s) 0045).
Amar et al. teach each of the previously stored sequences having an association with a corresponding document classification (paragraph block(s) 0045, 0054, 0063, and 0064), 
Amar et al. do not explicitly teach processing a multiplicity of pages of the multi-page document in the memory, page by page, and for each of the pages, determining whether the page contains a transition from one section to another, or if the page contains no transitions from one section to another; constructing for the multi-page document, a sequence of tags in the memory beginning with an initial tag for an initial one of the pages and then a next tag for a next one of the pages and continuing with a different tag for each of the pages in sequential order of the pages leading to a final tag corresponding to a final one of the pages, each tag in the sequence indicating whether a corresponding one of the pages includes or lacks a transition.
Dubnov et al. teach processing a multiplicity of pages of the multi-page document in the memory, page by page, and for each of the pages, determining whether the page contains a transition from one section to another, or if the page contains no transitions from one section to another; constructing for the multi-page document, a sequence of tags in the memory beginning with an initial tag for an initial one of the pages and then a next tag for a next one of the pages and continuing with a different tag for each of the pages in sequential order of the pages leading to a final tag corresponding to a final one of the pages, each tag in the sequence indicating whether a corresponding one of the pages includes or lacks a transition (paragraph block(s) 0006, 0026, and 0028); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Amar et al. with the teachings of Dubnov et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (document classifiers are known to obtain transitions based on headings, natural language processors, and other document-type specific features), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 2, 6, and 10, Amar et al. teach wherein each tag in the sequence indicates whether a corresponding one of the pages includes a beginning of a new section of the document, an ending of a current section of the document, or includes only content pertaining to the current section of the document (paragraph block(s) 0045 and 0079).

Regarding claims 3, 7, and 11, Amar et al. teach wherein the classification indicates a type of the document with known document sections (paragraph block(s) 0045).

Regarding claims 4, 8, 12, Amar et al. teach further comprising, generating the previously stored sequences from a training set of corresponding documents of known classification, each known classification being correlated with a specific sequence of tags (paragraph block(s) 0045).
Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.
Applicant argues that Amar et al. do not teach each of the previously stored sequences having an association with a corresponding document classification because Amar concerns itself only with classifying individual pages of a document.
First the claim only requires that each of the previously stored sequences has an association with a corresponding document classification. Amar teaches, in pertinent part, that instead of document classification types used to generate a vocabulary dictionary 326, additional "virtual" types may be defined for training the automated system 300 on page-splitting criteria. Splitting classification and document classification of a document may proceed according to a process illustrated in FIG. 9. In some embodiments, pages in a document may be processed by assigning a document classification using document classification module 812, followed by assigning a splitting classification using splitting classification module 810 (paragraph block(s) 0045, 0054, 0063, and 0064).
Amar clearly teaches some association with a corresponding document classification and what it calls its page-splitting classification (based on additional virtual types), which is an obvious variant of the claimed sequence of tags.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN HILLERY/Primary Examiner, Art Unit 3715